DETAILED ACTION
This action is in response to claims filed 18 November 2019 for application 16687076 filed 18 November 2019. Currently claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-7 are objected to because of the following informalities:  The claim language is convoluted and difficult to interpret. The claims are replete with awkward wording and poor grammar. Clearer claim language is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because: 
In step 1, claims 1, 6, and 7 are directed to the statutory categories of an apparatus, a method, and a medium, respectively.
In step 2a prong 1, Claims 1, 6 and 7 recite, in part, “decide a timing when transfer to the memory is completed…”. The limitation of “deciding” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, “a processor”, “store the data”, “computer” and “non-transitory computer readable medium” in the context of the claims, the limitations encompass a person calculating a timing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a memory”, “a processor”, “computer” and “non-transitory computer readable medium”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims also recite the additional element of “store the data…”. This limitation amounts to mere insignificant extra-solution activity. Please see MPEP §2106.05(g).
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “a memory”, “a processor”, “store the data”, “computer” and “non-transitory computer readable medium” to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component or perform mere insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b) and (g). The claim is not patent eligible.
	In step 1, claims 2-5 are directed to the apparatus statutory category.	
In step 2a prong 1, Claims 2-5 recite, in part, “the control unit compares the total time of the calculation time…”, “the control unit stores the data…”, the calculation relates to backwards processing, and the data is an error. The limitations of “compares” and “stores” are processes that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, “a processor”, “store” in the context of the claims, the limitations encompass a person calculating a timing. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a memory” and “a processor”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims also recite the additional element of “store the data…”. This limitation amounts to mere insignificant extra-solution activity. Please see MPEP §2106.05(g).
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “a memory”, “a processor”, and “store the data” to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component or perform mere insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b) and (g). The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Training Deep Nets with Sublinear Memory Cost).

Regarding claims 1, 6 and 7, Chen discloses: An information processing apparatus comprising: 
a memory (§5.4); and 
a processor coupled to the memory (§5.4), the processor being configured to 
decide a timing when transfer to the memory is completed in a total time that is a sum of a calculation time at one or plurality of second layers at which calculation is carried out earlier than a first layer regarding a timing when data relating to calculation of the first layer is stored in the memory based on a calculation time estimated in advance regarding each of one layer or a given number of layers in a plurality of layers included in a neural network and a time of transfer of data relating to calculation of each of the one layer or the given number of layers to the memory (“In the most general case, the memory cost of each layer is not the same, so we cannot simply set k = √n. However, the trade-off between the intermediate outputs and the cost of each stage still holds. In this case, we use Alg. 3 to do a greedy allocation with a given budget for the memory cost within each segment as a single parameter B. Varying B gives us various allocation plans that either assign more memory to the intermediate outputs, or to computation within each stage. When we do static memory allocation, we can get the exact memory cost given each allocation plan. We can use this information to do a heuristic search over B to find optimal memory plan that balances the cost of the two. The details of the searching step is presented in the supplementary material. We find this approach works well in practice. We can also generalize this algorithm by considering the cost to run each operation to try to keep time consuming operations when possible.” P6 last¶), and 
store the data relating to calculation of the first layer in the memory based on the decided timing in sequentially carrying out calculation of each layer of the neural network (“In the most general case, the memory cost of each layer is not the same, so we cannot simply set k = √n. However, the trade-off between the intermediate outputs and the cost of each stage still holds. In this case, we use Alg. 3 to do a greedy allocation with a given budget for the memory cost within each segment as a single parameter B. Varying B gives us various allocation plans that either assign more memory to the intermediate outputs, or to computation within each stage. When we do static memory allocation, we can get the exact memory cost given each allocation plan. We can use this information to do a heuristic search over B to find optimal memory plan that balances the cost of the two. The details of the searching step is presented in the supplementary material. We find this approach works well in practice. We can also generalize this algorithm by considering the cost to run each operation to try to keep time consuming operations when possible.” P6 last¶).

Regarding claim 2, Chen discloses: The information processing apparatus according to claim 1, wherein the control unit compares the total time of the calculation time at the one or plurality of second layers and the time of transfer of the data relating to calculation of the first layer sequentially from a layer at which calculation is carried out latest with respect to the first layer, and decides a timing of start of calculation of a layer with which the time of transfer is shorter than the total time of the calculation time as the timing when the data relating to calculation of the first layer is stored in the memory (“In the most general case, the memory cost of each layer is not the same, so we cannot simply set k = √n. However, the trade-off between the intermediate outputs and the cost of each stage still holds. In this case, we use Alg. 3 to do a greedy allocation with a given budget for the memory cost within each segment as a single parameter B. Varying B gives us various allocation plans that either assign more memory to the intermediate outputs, or to computation within each stage. When we do static memory allocation, we can get the exact memory cost given each allocation plan. We can use this information to do a heuristic search over B to find optimal memory plan that balances the cost of the two. The details of the searching step is presented in the supplementary material. We find this approach works well in practice. We can also generalize this algorithm by considering the cost to run each operation to try to keep time consuming operations when possible.” P6 last¶).

Regarding claim 3, Chen discloses: The information processing apparatus according to claim 2, wherein the control unit stores the data relating to calculation of the first layer in the memory prior to the calculation of each layer of the neural network when the layer with which the time of transfer is shorter than the total time of the calculation time is not found in the comparison (“We can only share memory between the nodes whose lifetime do not overlap. There are multiple ways to solve this problem. One option is to construct the conflicting graph of with each variable as node and edges between variables with overlapping lifespan and then run a graph-coloring algorithm. This will cost O(n2) computation time. We adopt a simpler heuristic with only O(n) time. The algorithm is demonstrated in Fig. 2. It traverses the graph in topological order, and uses a counter to indicate the liveness of each record. An inplace operation can happen when there is no other pending operations that depend on its input. Memory sharing happens when a recycled tag is used by another node. This can also serve as a dynamic runtime algorithm that traverses the graph, and use a garbage collector to recycle the outdated memory. We use this as a static memory allocation algorithm, to allocate the memory to each node before the execution starts, in order to avoid the overhead of garbage collection during runtime.” P3 ¶3).

Regarding claim 4, Chen discloses: The information processing apparatus according to claim 1, wherein the calculation is calculation relating to backward processing (Fig 3).

Regarding claim 5, Chen discloses: The information processing apparatus according to claim 1, wherein the data is a neuron error or a parameter error (Fig 3 “gradient”).

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (Optimizing FPGA-based accelerator design for deep convolutional neural networks) and Jin et al. (Layer-Centric Memory Reuse and Data Migration for Extreme-Scale Deep Learning on Many-Core Architectures) both disclose memory transfer and data reuse methods for neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/Primary Examiner, Art Unit 2122